
	

113 S1458 IS: Daniel Webster Congressional Clerkship Act of 2013
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1458
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Hoeven (for himself
			 and Mr. Leahy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To establish the Daniel Webster Congressional Clerkship
		  Program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Daniel Webster Congressional
			 Clerkship Act of 2013.
		2.FindingsCongress finds the following:
			(1)Each year, many
			 of the most talented law school graduates in the United States begin their
			 legal careers as judicial law clerks.
			(2)The judicial
			 clerkship program has given the judiciary access to a pool of exceptional young
			 lawyers at a relatively low cost.
			(3)These same
			 lawyers then go on to become leaders of their profession, where they serve a
			 critical role in helping to educate the public about the judiciary and the
			 judicial process.
			(4)The White House,
			 the administrative agencies of the Executive Branch, the Administrative Office
			 of the United States Courts, the Federal Judicial Center, and the United States
			 Sentencing Commission all operate analogous programs for talented young
			 professionals at the outset of their careers.
			(5)Congress is
			 without a similar program.
			(6)At a time when
			 our Nation faces considerable challenges, Congress and the public would benefit
			 immeasurably from a program, modeled after the judicial clerkship program, that
			 engages the brightest young lawyers in the Nation in the legislative
			 process.
			(7)Accordingly, the
			 Congress herein creates the Daniel Webster Congressional Clerkship Program,
			 named after one of the most admired and distinguished lawyer-legislators ever
			 to serve in Congress, to improve the business of Congress, and increase the
			 understanding of its work by the public.
			3.Daniel Webster
			 Congressional Clerkship Program
			(a)Selection
			 committeesAs used in this Act, the term Selection
			 Committees means—
				(1)the Committee on
			 Rules and Administration of the Senate; and
				(2)the Committee on
			 House Administration of the House of Representatives.
				(b)Establishment
			 of ProgramThere is hereby established the Daniel Webster
			 Congressional Clerkship Program for the appointment of individuals who are
			 graduates of accredited law schools to serve as Congressional Clerks in the
			 Senate or House of Representatives.
			(c)Selection of
			 ClerksSubject to the availability of appropriations, the
			 Selection Committees shall select Congressional Clerks in the following
			 manner:
				(1)The Committee on
			 Rules and Administration of the Senate shall select not less than 6
			 Congressional Clerks each year to serve as employees of the Senate for a 1-year
			 period.
				(2)The Committee on
			 House Administration of the House of Representatives shall select not less than
			 6 Congressional Clerks each year to serve as employees of the House of
			 Representatives for a 1-year period.
				(d)Selection
			 criteriaIn carrying out subsection (c), the Selection Committees
			 shall select Congressional Clerks consistent with the following
			 criteria:
				(1)Each
			 Congressional Clerk selected shall be a graduate of an accredited law school as
			 of the starting date of his or her clerkship.
				(2)Each
			 Congressional Clerk selected shall possess—
					(A)an excellent
			 academic record;
					(B)a strong record
			 of achievement in extracurricular activities;
					(C)a demonstrated
			 commitment to public service; and
					(D)outstanding
			 analytic, writing, and oral communication skills.
					(e)ProcessAfter
			 a Congressional Clerk is selected under this section, such Congressional Clerk
			 shall then interview for a position in an office as follows:
				(1)For a
			 Congressional Clerk selected under subsection (c)(1), the Congressional Clerk
			 shall interview for a position with—
					(A)any office of any
			 committee of the Senate, including any Joint Committee or Select and Special
			 Committee;
					(B)any office of any
			 individual member of the Senate;
					(C)any leadership
			 office of the Senate; or
					(D)the Office of the
			 Parliamentarian of the Senate, the Office of Senate Legal Counsel, or the
			 Office of the Legislative Counsel of the Senate.
					(2)For a
			 Congressional Clerk selected under subsection (c)(2), the Congressional Clerk
			 shall interview for a position with—
					(A)any office of any
			 committee of the House of Representatives, including any Joint Committee or
			 Select and Special Committee;
					(B)any office of any
			 individual Member of the House of Representatives;
					(C)any leadership
			 office of the House of Representatives; or
					(D)the Office of
			 General Counsel of the House of Representatives, the Office of the
			 Parliamentarian of the House of Representatives, or the Office of the
			 Legislative Counsel of the House of Representatives.
					(f)Placement
			 requirementsThe Selection Committees shall ensure that
			 Congressional Clerks selected under this section are apportioned equally
			 between majority party and minority party offices.
			(g)Compensation of
			 Congressional ClerksEach Congressional Clerk selected under this
			 section shall receive the same compensation as would, and comparable benefits
			 to, an individual who holds the position of a judicial clerkship for the United
			 States District Court for the District of Columbia within 3 months of
			 graduating from law school.
			(h)Required
			 adherence to rulesEach Congressional Clerk selected under this
			 section shall be subject to all laws, regulations, and rules in the same manner
			 and to the same extent as any other employee of the Senate or House of
			 Representatives.
			(i)Exclusion from
			 limit on number of positionsA Congressional Clerk shall be
			 excluded in determining the number of employees of the office that employs the
			 Clerk for purposes of—
				(1)in the case of
			 the office of a Member of the House of Representatives, section 104 of the
			 House of Representatives Administrative Reform Technical Corrections Act (2
			 U.S.C. 92); or
				(2)in the case of
			 any other office, any applicable provision of law or any rule or regulation
			 which imposes a limit on the number of employees of the office.
				(j)RulesThe
			 Selection Committees shall develop and promulgate rules regarding the
			 administration of the Congressional Clerkship program established under this
			 section.
			(k)Member
			 definedIn this section, the term Member of the House of
			 Representatives includes a Delegate or Resident Commissioner to
			 Congress.
			(l)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section such sums as may be necessary for fiscal year 2014 and
			 each of the 4 succeeding fiscal years.
			
